La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
Este caso nos permite, entre otras cosas, analizar el alcance de la disposición constitucional que garantiza a los empleados el derecho “a escoger libremente su ocupación y a renunciar a ella”. Art. II, Sec. 16, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 327. Antes de comenzar el anáfisis corresponde hacer una expo-sición de los hechos pertinentes a las controversias planteadas.
h — I

Los hechos

La demandante Dolphin International of Puerto Rico, Inc. (en lo sucesivo Dolphin) es una corporación creada al amparo de las leyes del Estado Libre Asociado de Puerto Rico, con oficinas principales en la ciudad de Carolina. Esta corporación se dedica al negocio de recibir, almacenar y entregar mercancía que llega en *873furgones desde fuera de Puerto Rico, las cuales se consignan a favor de clientes en Puerto Rico.
La codemandada Ryder Truck Lines, Inc. (en lo sucesivo Ryder) es una corporación organizada bajo las leyes del estado de Florida, EE. UU., con oficinas principales en la ciudad de Jacksonville, Florida, y autorizada para hacer negocios en el Estado Libre Asociado de Puerto Rico. En enero de 1978 Dolphin y Ryder dieron inicio a una relación comercial mediante la cual Dolphin actuaba como agente comercial de Ryder. Los servicios prestados por la demandante consistían en recibir furgones enviados por Chentes de Ryder desde Estados Unidos, almacenar su contenido y distribuirlo a consignatarios localizados en Puerto Rico. Para poder operar, Dolphin contaba con una estructura organizativa integrada por un grupo de oficiales. Además, en el área operacional, utilizaba los servicios de un gerente, un asis-tente de gerente, un representante de servicios al cliente, un supervisor de almacén, personal de contabilidad, personal de facturación (encargados del manejo de la carga), personal de almacén y conductores de camiones. El gerente era responsable de todo el personal y de tomar las decisiones necesarias para el manejo de la empresa, esto es, ejercía la función administrativa de ésta. En ausencia del gerente, el asistente del gerente fungía como administrador.
El representante de servicios al cliente se encargaba del servicio directo a éstos. Entre sus responsabilidades estaba notificar a los Chentes sobre la disponibilidad de sus cargamentos y el status de los mismos en cuanto a determinar el pago de arbitrios y cargos por transportación. Conservaba el archivo de cada una de las compañías clientes con sus respectivos documen-tos e información relativa a las personas de enlace con éstas. Se encargaba, además, de indagar sobre los servicios que requerían los Chentes y contestaba las interrogantes que éstos tenían referentes a sus cargamentos. Por su parte, el supervisor del almacén era responsable de los empleados del almacén dedicados a la carga y descarga. Además, registraba la localización de la carga dentro del almacén y mantenía un itinerario del contenido *874de los furgones para descargarlos en aquél. Estas cuatro (4) posiciones eran las de mayor relevancia dentro de la estructura organizativa y operacional de la empresa.
Debido a la relación comercial establecida entre Dolphin y Ryder, la demandante le concedió a Ryder un espacio de oficina en sus facilidades físicas para que ésta mantuviera allí a un empleado suyo. Este empleado estaría dedicado al mercadeo y venta de los servicios que prestaba Ryder, a través de Dolphin, a sus clientes en Puerto Rico.
La relación comercial entre Dolphin y Ryder continuó de forma ininterrumpida hasta el 26 de junio de 1978. En esa fecha el Sr. Larry Porter, representante de Ryder en Puerto Rico, le informó a Dolphin que Ryder iba a establecerse por su cuenta en Puerto Rico, razón por la cual prescindiría de los servicios de la demandante. Para esa fecha los codemandados Joseph D’Bella, Elba Meléndez y Alejo Rivera llevaban varios años trabajando para Dolphin y ocupaban las posiciones de gerente, representante de servicios al cliente y supervisor del almacén, respectivamente. El 24 de junio de 1978 el señor D’Bella presentó su carta de renuncia a Dolphin. Su renuncia sería efectiva el 28 de ese mismo mes y año. Por su parte, la señora Meléndez y el señor Rivera presentaron sus cartas de renuncia el 23 de junio de 1978 para ser efectivas el 30 de junio de 1978. Todos estos empleados irían a trabajar con la codemandada Ryder, ocupando puestos de igual o superior jerarquía a los que desempeñaban en Dolphin.
Así las cosas, el 7 de junio de 1979 Dolphin presentó demanda por daños y perjuicios contra Ryder, Joseph D’Bella, Mildred Arroyo, Elba Meléndez y Alejo RiveraJ1) En su demanda alegó lo siguiente:
Que Ryder negligente, intencional y maliciosamente, con conoci-miento de quiénes eran los empleados principales de la demandante para correr dicho negocio, sin los cuales el mismo prácticamente se paralizaría, intervino en la relación contractual entre éstos y la *875demandante y causó y obtuvo que dichos empleados renunciaron [sic] a sus respectivos empleos con la demandante y se fueran a trabajar con Ryder. Apéndice E, pág. 23.
Alegó, además:
Que los codemandados Joseph D’Bella, Mildred Arroyo, Elba Meléndez y Alejo Rivera, conspiraron entre sí y con Ryder y actuaron dolosamente [sic] por lo que son solidariamente responsa-bles junto con Ryder de los daños causados a la parte demandante. Apéndice E, pág. 24.
El 30 de julio de 1979 los demandados contestaron la demanda y, a su vez, presentaron reconvención contra Dolphin alegando que, “con motivo de haber instituido [sic] un pleito malicioso y de haber dado conocimiento del mismo a terceros” (Apéndice F, pág. 27), la demandante les causó “serios daños a [la] reputación y prestigio” (id.) de los demandados. En la reconvención, la codemandada Ryder alegó, además, que por haber incumplido Dolphin con sus obligaciones para con ésta se afectaron sus negocios y sufrió daños.
Trabada así la controversia, luego de un prolongado trámite procesal, el 10 de abril de 1985 el tribunal de instancia dictó sentencia parcial mediante la cual dispuso de algunas de las reclamaciones en el caso.(2) Específicamente declaró con lugar la demanda y concluyó “que Ryder interfirió en las relaciones contractuales entre Dolphin y sus empleados y debido a ello le es responsable a Dolphin de los daños que esto le causó”. Apéndice A, pág. 9. Desestimó “la reconvención radicada por Ryder contra Dolphin por no haberse probado ninguno de los elementos de la misma”. íd. Luego de haberse dispuesto de las reclamaciones en cuanto a la responsabilidad, señaló que la prueba de los daños *876“sería presentada en su día, una vez se señale la continuación del presente caso”.(3) Id.
El tribunal a quo le adjudicó responsabilidad a los codemandados fundamentándose en las disposiciones del Art. 1802 del Código Civil, 31 L.P.R.A. sec. 5141, en su modalidad de interferencia culposa con las obligaciones contractuales de terce-ros, o sea, el deber de no interferir con las obligaciones contrac-tuales con la intención de lograr su incumplimiento, causa de acción reconocida en nuestra opinión de Gen. Office Prods. v. A.M. Capen’s Sons, 115 D.P.R. 553 (1984).
De esta sentencia parcial acudieron los demandados ante nos en solicitud de revisión. Alegaron los señalamientos de error siguientes:
1. Erró el Honorable tribunal de instancia al imponer respon-sabilidad, en las circunstancias particulares de este caso, a quien concede empleo a un trabajador, en ausencia de un contrato a término fijo o pacto restrictivo alguno entre éste y su anterior patrono.
2. Erró el Honorable tribunal de instancia en su aplicación al presente caso de la norma vigente sobre interferencia con rela-ciones contractuales.
3. Erró el Honorable tribunal de instancia al negarse a desestimar la reclamación contra todos los demandados, descar-tando el derecho constitucional de todo trabajador a renunciar a su empleo.
4. Erró el Honorable tribunal de instancia al formular deter-minaciones de hecho sin apoyo alguno en la prueba y al basar sus determinaciones de hecho y conclusiones de derecho, casi literal-mente, en un alegato sometido por la parte demandante.
*8775. Erró el Honorable tribunal de instancia al descartar prueba muy pertinente al caso.
6. Erró el Honorable tribunal de instancia al desestimar la reconvención instada contra la demandante.
Decidimos revisar y expedimos el auto.
hH h — i

La responsabilidad del patrono que ofrece empleo y el derecho constitucional de todo trabajador a escoger libremente su ocupa-ción y a renunciar a ella

La controversia principal en el caso de autos, recogida en el primer, segundo y tercer señalamiento de error, plantea las interrogantes siguientes: ¿Qué responsabilidad tiene un patrono que ofrece y concede empleo a un trabajador quien, al momento de recibir la oferta, está empleado con otro patrono? ¿Qué responsabilidad tiene el empleado que acepta tal oferta de em-pleo?
La respuesta a la primera pregunta está, en parte, estrecha-mente vinculada a la contestación que demos a la segunda. Esta, a su vez, nos lleva a la consideración de ciertas disposiciones constitucionales pertinentes a la controversia de autos. Veamos.
A. El derecho constitucional de los empleados de Dolphin a escoger y renunciar libremente a su ocupación.
Al redactar nuestra Constitución, los delegados a la Convención Constituyente le dieron cardinal importancia al área del derecho del trabajo y de los trabajadores. Así quedó evidenciado en la agenda de trabajo de la Comisión de Carta de Derechos. Como parte de sus labores, dicha Comisión celebró tres (3) vistas públicas, una de las cuales fue dedicada por completo al tema de los “derechos del trabajo”. Resultado de esto es la Sec. 16 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, supra. (4)
*878Esta sección establece el derecho de todo trabajador a escoger y a renunciar libremente a la ocupación a que quiera dedicarse. Tal derecho, a pesar de ser de rango constitucional, no es absoluto. Puede ser renunciado o limitado por el propio trabajador. Este puede, mediante la celebración de un contrato, establecer las condiciones razonables de trabajo que regirán la relación obrero-patronal. Sin embargo, dicho contrato no puede ir contra lo establecido en las leyes protectoras del trabajo ni ser producto de una presión u opresión indebida por parte del patrono.
Del informe presentado por la Comisión de Carta de Derechos, en ocasión de discutir la propuesta Sec. 15 de dicha carta (hoy Sec. 16, Art. II, Const. E.L.A., supra), surge claramente que aunque no estamos ante un derecho absoluto, sí estamos ante uno de carácter fundamental, parte integral de una “declaración constitucional, de gran jerarquía. . .”. Martín Santos v. C.R.U.V., 89 D.P.R. 175, 185 (1963). En lo pertinente, dicho informe dispuso lo siguiente:
La Comisión subraya la alta dignidad del esfuerzo humano y destina esta sección al señalamiento de los derechos básicos del trabajador como tal. Coloca particular énfasis en aquel grueso de la clase trabajadora que por razón de especial desvalimiento históri-camente ha necesitado, aunque no siempre ha recibido, protección social.
La primera cláusula subraya el carácter, libre y voluntario de todo trabajo. A nadie se puede imponer una tarea en contra de su voluntad; tampoco se pierde nunca el derecho a renunciar. No quiere decir esto que el trabajador tenga derecho constitucional a rehusar llevar a cabo parte de su labor y continuar, no obstante, detentando determinado empleo en violación- de los términos de su contrato. Las condiciones de trabajo quedan normalmente conveni-das de antemano en forma bilateralmente obligatoria y tendrán *879mayor o menor amplitud con arreglo a su particular naturaleza. (Énfasis suplido.) 4 Diario de Sesiones de la Convención Constitu-yente 2573-2574 (1951).
De otra parte, en Gen. Office Prods. v. A.M. Capen’s Sons, supra, pág. 558, resolvimos “que el Artículo 1802 del Código Civil de Puerto Rico permite ... la acción por interferencia culposa con las obligaciones contractuales de terceros”. Señalamos allí que dicha acción es aplicable a pactos de exclusiva pero que, sin embargo, “[h]ay situaciones en las que no se da, mas ello ocurre mayormente cuando intereses públicos de alto rango lo impiden”. (Énfasis suplido.) íd. Señalamos como los elementos constitutivos de la causa de acción los siguientes: Primero: la existencia de un contrato con el cual interfiera un tercero. Si lo que se afecta es una expectativa o una relación económica provechosa sin que medie contrato, la acción no procede. Segundo: que medie culpa. Basta con que el perjudicado pruebe o presente hechos que permitan inferir que el tercero actuó intencionalmente, con conocimiento de la existencia del contrato. Tercero: que se haya ocasionado un daño al actor. Cuarto: que el daño sea consecuencia de la actuación culposa del tercero. Estos requisitos son de carácter copulativo. Expusimos, además, que la responsabilidad del que interfiere con el contrato es solidaria con la responsabilidad del contratante que lo inejecuta a sabiendas.
En su sentencia parcial el tribunal de instancia, al aplicar la doctrina de interferencia culposa antes reseñada, concluyó, como cuestión de derecho, “‘que la anterior teoría de derecho es aplicable incluso al industrial, que sonsaca a un trabajador especializado de la factoría donde presta sus servicios, ofrecién-dole mejor remuneración . . .”’.(5) Fundamentó su dictamen sobre la norma que rige en España.
En el caso de autos, sin embargo, no podemos optar por la fórmula civilista española. En material de derecho laboral, el enfoque de la legislación española ha sido completamente distinto al nuestro. Contrario al nuestro, allí no se dispone ni se permite *880que un trabajador pueda renunciar libremente a su ocupación. El contrato de trabajo español recibe un tratamiento parecido al que se sigue con los contratos civiles en general. Al comentar sobre el particular, Hernainz Márquez nos apunta lo siguiente:
¿Puede terminar el contrato de trabajo por la simple voluntad de una sola de las partes? La doctrina de la Ley, exponiendo causas determinadas que justifiquen la cesación de la relación de trabajo bien por el empresario o bien por el trabajador, parece indicar la repugnancia a aceptar el fin de este contrato por el simple deseo de uno solo de los que en él intervienen. Las tendencias imperantes sobre dicha relación también parecen un tanto opuestas a dicha cesación unilateral, en beneficio tanto del trabajador como de la empresa y del supremo interés nacional.
. . . Aún más: entendemos que así como el despido injustificado del trabajador por parte del empresario origina una sanción para éste, así también en determinados casos en que el abandono injustificado del trabajo suponga un evidente perjuicio para la empresa debía ser específicamente sancionado. M. Hernainz Márquez, Tratado elemental de derecho del trabajo, 12ma ed., Madrid, Inst. de Estudios Políticos, 1977, Vol. I, págs. 459-460 y 461.
Como vemos, no sólo desfavorece el derecho laboral español la renuncia a su empleo por parte del trabajador, sino que, en aquellos casos en que éste termine su relación laboral por razones distintas a las establecidas como justificadas en las leyes del trabajo de esa nación, está sujeto a ser sancionado.
Al plantearnos el asunto de la interferencia culposa con las obligaciones contractuales en el área de las relaciones obreropatronales, no podemos perder de vista el desarrollo particular de nuestro sistema de derecho laboral. De acuerdo con éste, en ausencia de un contrato donde el trabajador específicamente y bajo condiciones razonables abdique a su derecho constitucional a escoger su ocupación o a renunciar en cualquier momento y por cualquier razón a ésta, tal actuación no puede acarrearle la imposición de sanciones de tipo alguno.
De la prueba desfilada en el caso de autos surge que los empleados codemandados Elba Meléndez y Alejo Rivera no tenían contrato escrito con la demandante Dolphin. Tampoco *881estaban sujetos a pactos restrictivos o de no competencia ni a compromiso alguno de permanecer en sus empleos por un período determinado o a no ocupar empleos análogos una vez renunciasen. Sus empleos eran a tiempo indeterminado, terminables a volun-tad. De los autos y expediente tampoco surge que el otro codemandado, Joseph D’Bella, estuviera sujeto a un contrato escrito con la demandante Dolphin. Por el contrario, estaba trabajando en las mismas condiciones que sus compañeros codemandados.(6)
Le asiste la razón a los demandados recurrentes cuando señalan que erró el tribunal de instancia al negarse a desestimar la reclamación contra los empleados codemandados. Estos podían renunciar en cualquier momento y por cualquier razón, aun sin notificación previa de su renuncia. Al así hacerlo, no están sujetos a responderle en daños y perjuicios a su patrono por la acción tomada.(7)
Ahora bien, pasemos a analizar la interrogante de si incurre o no en responsabilidad la empresa o patrono que solicita de un trabajador con empleo a tiempo indeterminado la terminación de su relación laboral existente con otro patrono con el propósito de emplearlo.
B. La interferencia de Ryder con las obligaciones contractuales de Dolphin y sus empleados
Según se desprende de la exposición que hemos hecho, debido a las diferencias entre la doctrina laboral española y la nuestra, el problema que confrontamos requiere una solución ecléctica. Los postulados civilistas en materia de interferencia culposa y el enfoque angloamericano, más afín al desarrollo de nuestro sis-*882tema de derecho laboral, deben ser atemperados a nuestra realidad jurídica de manera racional y ponderada mediante la inclusión y utilización de normas de derecho autóctonas.
De acuerdo con la doctrina angloamericana, en su origen la acción por interferencia culposa con las obligaciones contractuales suponía la existencia de un contrato.(8) El desarrollo posterior de la misma extendió el principio a la interferencia con las relaciones económicas provechosas o ventajosas, aun cuando éstas no hayan sido afianzadas mediante la celebración de un contrato. W.P. Keeton, Prosser and Keeton on Torts, 5ta ed., Minnesota, Ed. West Publishing Co., 1984, pág. 981.
Generalmente, se le impone responsabilidad aquiliana a aquel que, de forma “impropia” e intencional, interfiere con los derechos que surgen de las relaciones contractuales del perjudicado con otras personas si dicha interferencia le ocasiona daños a éste. También podría imponérsele responsabilidad a quien interfiere con las proyecciones de beneficio económico del perjudicado, aun cuando éstas no se hayan reducido a escrito mediante el otorga-miento de un contrato. No obstante, en los casos de meras proyecciones la responsabilidad no se impone livianamente. Keeton, op. cit., pág. 978.
Bajo la casuística angloamericana, la llamada interferencia “impropia” fue descrita originalmente como “maliciosa” (culposa). Esta terminología, sin embargo, está cayendo en desuso y la responsabilidad ahora se centra más bien en el propósito con que actúa el demandado, no ya en una expresión vaga e indefinida como “impropia” o “maliciosa”.(9) Keeton, op. cit, pág. 979.
En nuestra jurisdicción hemos establecido que, como requisito indispensable para iniciar una acción por interferencia culposa, debe existir un contrato con el cual interfiera un tercero. *883No procede la acción cuando lo que se afecta es una mera expectativa o una relación económica provechosa. General Office Prods. v. A.M. Capen’s Sons, supra. En cuanto al asunto particular que hoy nos ocupa, adoptamos este postulado de nuestro derecho civilista, distinto al de la doctrina angloamericana. Para que pueda iniciarse la acción por interferencia culposa contra el segundo patrono no sólo debe existir un contrato, sino que éste sea a término fijo.
De ordinario, la interferencia culposa presupone el conocimiento de la existencia del contrato y el derecho del perjudicado, o al menos de los hechos que lleven a un hombre prudente y razonable a creer que dicha relación existe. Sin embargo, bajo la doctrina angloamericana se ha sostenido que un tercero puede interferir culposamente con las obligaciones contractuales del perjudicado, sin que se le imponga responsabilidad, si existen los fundamentos adecuados para permitir tal interferencia. En este sentido algunos tratadistas señalan que, si el tercero actúa con el fin de lograr un propósito legítimo, aunque al hacerlo actúe de manera culposa, su actuación se considerará una privilegiada y no se le impondrá responsabilidad si el propósito legítimo predomina sobre la conducta culposa. Keeton, op. cit, págs. 983-984.
De acuerdo con lo antes expuesto se ha resuelto que, cuando existe una relación obrero-patronal —u otra de índole similar la cual sea terminable a voluntad de las partes— la interferencia de un tercero con dicha relación estará cobijada por lo que los tratadistas norteamericanos han llamado la “teoría del privilegio de la competencia”. En los casos en que las relaciones contractuales son terminables a voluntad, no es necesario determinar la presencia de un propósito legítimo que predomine sobre la conducta culposa a los fines de no imponer responsabilidad. En estos casos simplemente se aplica el privilegio, como veremos a continuación:
Where the contract interfered with is terminable at will, however, the privilege of competition has been recognized. In such a case there is no contract right to have the relation continued, but only an expectancy, which is similar to the expectancy of a business that a *884customer will continue to do business with it. With such an expectancy of future relations, and prospective advantage, there has been no doubt that a competitor has the privilege of interfering to acquire the business for himself. Accordingly, the considerable weight of authority holds that there is a privilege of competition which extends to inducing the termination of agreements terminable at will, whether they concern employment or other relations. (Citas omitidas y énfasis suplido.) Keeton, op. cit., págs. 987-988. Véanse, además: Triangle Film Corp. v. Artcraft Pictures Corp., 250 F. 981 (1918); Orkin Exterminating Co. v. Martin Co., 242 S.E.2d 135 (1978).
Esta teoría ha sido expuesta de la manera siguiente:
The privilege of competition as here used means not only the privilege to invade interests in contract relations in protection or in furtherance of the interest to enter into trade or employment relations but also the defense of self-interest in the economic struggle in trade and employment relations. The interest of labor to better itself in respect to conditions, hours, wages and, by some courts, even the strengthening of the labor union itself for the accomplishing of these ends, is embraced within this privilege. Competition gives a privilege to invade interests in all cases of contracts terminable at will. (Citas omitidas.) C. Carpenter, Interference with Contract Relations, 41 Harv. L. Rev. 728, 754 (1928).
Al amparo de la teoría del privilegio de la competencia, en los casos de inexistencia de contratos a término fijo la relación contractual interferida adquiere las dimensiones de una expectativa, a lo sumo, de una relación económica provechosa. Tal relación no es suficiente para dar inicio a una acción por interferencia culposa con las relaciones contractuales de terceros. Gen. Office Prods. v. A.M. Capen’s Sons, supra.
Aplicando las normas de derecho antes reseñadas al caso de autos, encontramos que el tribunal a quo erró al imponerle responsabilidad al codemandado Ryder. Los empleados codemandados tenían la libertad de terminar su relación de empleo con Dolphin a voluntad. Ryder, a su vez, les ofreció a estos *885empleados trabajo en su negocio —uno legítimo— similar a las operaciones que llevaba a cabo la demandante Dolphin.(10)
Por otro lado, dadas las circunstancias particulares de este caso, de imponérsele responsabilidad a Ryder estaríamos menos-cabando colateralmente el derecho constitucional que tiene todo trabajador a renunciar y escoger libremente su ocupación. Los patronos estarían menos dispuestos a brindarle oportunidades de empleo, mejores o iguales, a un trabajador si saben que esta acción podría acarrearles la imposición de sanciones. Además, por tratarse de un derecho constitucional fundamental no renunciado, estamos ante una situación en que “intereses públicos de alto rango” impedirían que pueda ejercitarse la acción por interferen-cia culposa con las obligaciones contractuales. Gen. Office Prods. v. A.M. Capen’s Sons, supra.(11)
*886En resumen, de acuerdo con el análisis doctrinal que antecede, concluimos que no procede imponer responsabilidad por interferencia culposa por renunciar a sus trabajos a los empleados bajo contrato sin término fijo. Resolvemos, además, que como norma general en aquellos casos en que un patrono solicite que los empleados de otro patrono terminen su relación laboral con éste con el propósito de obtener sus servicios, si la relación contractual con la que se interfiere es una terminable a voluntad de las partes, el tercero que interfiere no será responsable en una acción en daños y perjuicios por interferencia culposa.(12)
Los primeros tres (3) errores señalados se cometieron. En vista de lo anterior, no es necesario discutir los señalamientos de error cuarto y quinto.
( — I I — I hH

La desestimación de la reconvención

En la reconvención los demandados alegaron básicamente dos (2) causas de acción:
2. Dolphin le ha causado a los demandados serios daños y perjuicios con motivo de haber instituido [sic] un pleito malicioso y de haber dado conocimiento del mismo a terceros, con lo cual le ha ocasionado a los demandados serios daños a su reputación y prestigio que se estiman razonablemente en la suma de $1,000,000.00.
3. Dolphin incumplió sus obligaciones para con Ryder y/o des-cargó las mismas en forma negligente.
4. Como consecuencia del incumplimiento y/o negligencia en que incurrió Dolphin se afectaron los negocios de Ryder y ésta sufrió *887daños que conservadoramente se calculan en la suma aproximada de $500,000.00. Apéndice F, pág. 28.
El tribunal de instancia desestimó la reconvención en su totalidad, aduciendo que la parte demandada “no presentó prueba alguna para sostener sus alegaciones”. Sentencia sumaria, pág. 8.
Ahora bien, al señalar la vista en su fondo, el foro de instancia dictó una orden en la cual indicó específicamente que la vista se efectuaría con el propósito de “determinar la responsabilidad de la parte demandada”. Apéndice H. Los demandados recurrentes alegan que de la orden se desprendía “[claramente [que] no era el propósito de dicha vista desfilar prueba sobre las alegaciones contenidas en la reconvención” (Alegato de los recurrentes, pág. 37) y que por esta razón no presentó prueba alguna tendente a demostrar la responsabilidad de Dolphin.
Les asiste la razón en cuanto a la segunda causa de acción, contenida en los acápites tres (3) y cuatro (4) de la reconvención. No así en cuanto a la primera.
Dolphin no instó en contra de los demandados un pleito malicioso ni inmeritorio. Prueba de ello es que, al revocar a instancia, estamos pautando normas en un área nueva. Tampoco les asiste la razón al alegar que dar a conocer de la demanda a terceros les ocasionó graves daños a su reputación. La demanda es un documento público, susceptible de ser conocido por quien desee inspeccionarlo. Ahora bien, debido a que la primera causa de acción de la reconvención, expuesta en el acápite dos (2), está directamente relacionada con la reclamación contenida en la demanda, al señalarse la vista en los méritos para la reclamación original se sobreentendía que se dilucidaría también la primera causa de acción incluida en la reconvención. Nada impide, pues, que al disponer de la reclamación del demandante se disponga de la primera causa de acción de los demandados reconvinientes.
En cuanto a la segunda causa de acción (acápites tres (3) y cuatro (4) de la reconvención presentada), ésta no debió *888desestimarse. Es una reclamación independiente y, como tal, debió haber sido considerada.(13)
Erró el tribunal de instancia al desestimar la segunda causa de acción de la reconvención. El sexto error fue cometido sólo en cuanto a lo aquí señalado.
IV
Por todo lo antes expuesto, se dictará sentencia para revocar en parte la sentencia parcial recurrida emitida por el Tribunal Superior de Puerto Rico, Sala de Carolina, el 10 de abril de 1985, en cuanto ésta le impone responsabilidad a la codemandada Ryder y desestima en su totalidad la reconvención, y se devuelve el caso para procedimientos ulteriores compatibles con lo re-suelto en esta opinión.
El Juez Asociado Señor Negrón García emitió opinión disi-dente.
— O —

(1) En la acción fue incluida como demandada la Srta. Mildred Arroyo, quien también renunció a la posición que ocupaba en calidad de asistente del gerente, pero Dolphin desistió de su reclamación contra ella debido a que no pudo ser emplazada.


(2) A pesar de que dicha sentencia fue intitulada como “sentencia sumaria”, en realidad se trata de una sentencia parcial. La misma cumple con los requisitos de la Regla 43.5 de Procedimiento Civil, 32 L.P.R.A Ap. III. La sentencia era parcial en tanto y en cuanto finalizó las controversias planteadas en la reconvención y parcial interlocutoria en cuanto a la determinación de responsabilidad. Camaleglo v. Dorado Wings, Inc., 118 D.P.R. 20 (1986).


(3) El 3 de mayo de 1985 los demandados recurrentes solicitaron determinaciones adicionales de hechos y conclusiones adicionales de derecho. Solicitaron, además, que debido a que la sentencia parcial fue dictada únicamente en contra de la codemandada Ryder y nada se concluyó en cuanto a la responsabilidad que pudiesen tener los restantes codemandados, y dado que de la prueba desfilada no surge que dichos empleados tengan responsabilidad alguna, procediera a enmendar la sentencia parcial a los efectos de decretar la desestimación de la demanda en contra de los codemandados Joseph D’ Bella, Elba Meléndez y Alejo Rivera. Dicha moción fue declarada sin lugar el 8 de mayo de 1985.


(4) “Sec. 16. [Derechos de los Empleados]
*878“Se reconoce el derecho de todo trabajador a escoger libremente su ocupación y a renunciar a ella, a recibir igual paga por igual trabajo, a un salario mínimo razonable, a protección contra riesgos para su salud o integridad personal en su trabajo o empleo, y a una jornada ordinaria que no exceda de ocho horas de trabajo. Sólo podrá trabajarse en exceso de este límite diario, mediante compensación extraordinaria que nunca será menor de una vez y media el tipo de salario ordinario, según se disponga por ley.” (Énfasis suplido.) Art. II, Sec. 16, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 327.


(5) Apéndice A, pág. 7.


(6) Del Informe sobre Conferencia Preliminar entre abogados surge que las partes estipularon lo siguiente:
“Que entre la parte demandante y los co-demandados Joseph D’ Bella, Elba Meléndez y Alejo Rivera no existía un contrato escrito que exigiera que éstos tuvieren un término fijo de empleo.” Informe, pág. 8.


(7) De haber estado vinculados los empleados por los acuerdos de un contrato a término fijo, el renunciar antes del vencimiento de dicho contrato los sujetaría a una acción por incumplimiento del mismo, no a una en daños por interferencia culposa bajo las disposiciones del Art. 1802 del Código Civil, 31 L.P.R.A. sec. 5141.


(8) Véanse los casos de Lumley v. Gye, 2El. & Bl. (Eng.) 216, 118 (1853), y su progenie.


(9) Cabe señalar que la acción por interferencia culposa ha sido vista con grandes sospechas y reservas debido a que, en sus orígenes, se utilizó como instrumento para lograr el trabajo compulsorio, y más recientemente como un medio para suprimir las uniones obreras. W.P. Keeton, Prosser and Keeton on Torts, 5ta ed., Minnesota, Ed. West Fublishing Co., 1984, pág. 979.


(10) por no ser pertinente ni necesario para la solución de este caso, no discutiremos aquí los supuestos en que se impondría responsabilidad a un patrono que interfiera con las obligaciones contractuales de otro patrono con sus empleados, cuando dicha relación no es una terminable a voluntad.
“But in contracts not terminable at will we must differentiate the cases where the defendant acts for the specific purpose or with desire of invading, or knows that the end he seeks to accomplish in itself constitutes an invasion of the plaintiff’s contract interests, from the cases where the act is done for a purpose other than a desire to invade, although an invasion incidentally and indirectly results from the acts done. Competition gives no privilege to invade in the former while it does in the latter group of cases.” (Citas omitidas.) C. Carpenter, Interference with Contract Relations, 41 Harv. L. Rev. 728, 754 (1928).
No obstante, es esencial tener presente al momento de decidir si se le impone o no responsabilidad al patrono que interfiere con la relación contractual, el impacto que tendría la imposición de dicha responsabilidad al tomar en consideración la disposición constitu-cional que garantiza a todo trabajador el derecho a escoger y renunciar libremente a su ocupación. Art. II, Sec. 16, Const. E.L.A., supra.


(11) En Gen. Office Prods. v. A.M. Capen’s Sons, 115 D.P.R. 553 (1984), señalamos, sin discutirla, la figura del contrato en daño de tercero como una afín a la de interferencia culposa. Fosteriormente, en Dennis, Metro Invs. v. City Fed. Savs., 121 D.P.R. 197 (1988), tuvimos la oportunidad de analizar este tipo de contrato y establecer sus dimensiones. Allí señalamos que “[p]ara que exista un contrato en daño de tercero es necesario que se den los requisitos siguientes: (1) que haya un tercero afectado; (2) que se haya causado un daño a esa tercera persona; (3) que medie un nexo causal entre el daño y el contrato, y (4) que medie la intención de causar daño, ya sea de ambos contratantes o de uno solo de ellos”. Dennis, Metro Invs. v. City Fed. Savs., supra, pág. 212.
La relación contractual establecida entre Ryder y los ex empleados de Dolphin no le causó daño a ésta. En Dennis, Metro Invs. v. City Fed. Savs., supra, pág. 213, señalamos, citando a Diez-Fieazo, lo siguiente:
“‘[U]n “daño” es una lesión o violación de un concreto derecho subjetivo. No hay por ello daño de terceros si simplemente son colocados en situación desfavorable intereses que no son especialmente protegidos’.”
*886En el caso de autos, los codemandados podían renunciar a su empleo con Dolphin en cualquier momento y por cualquier razón. Dolphin no tenía derecho a exigir que sus empleados continuaran trabajando para ella. Por lo tanto, la relación laboral concertada entre éstos y Ryder no lesionó derecho alguno de Dolphin. Una vez determinado que no se causó daño, no es necesario continuar con el análisis de los restantes.requisitos.


(12) No obstante, el patrono podría estar sujeto a responder si con su actuación causa daños relacionados con los secretos del negocio, patentes y asuntos similares. Esto se hará teniendo presente que, en los casos en que proceda, la responsabilidad impuesta al tercero no puede convertirse en mecanismo colateral para menoscabar el derecho constitucional de todo trabajador a escoger y renunciar libremente a su ocupación.


(13) No estamos, por no ser necesario ni estar planteado, pasando juicio sobre la suficiencia de esta alegación ni los méritos de la misma.